The only question presented to the Court for its determination in this case is whether or not it is necessary for an order for publication of notice for constructive service made by the Clerk of the Circuit Court to be recorded for the Court to obtain jurisdiction over the person of the defendant named in such order for publication.
It is contended by the appellant that such orders must be recorded under the provisions of section 3160 R. G. S., 4948 C. G. L., and section 3076 R. G. S., 4857 C. G. L., and that unless the provisions of these sections are complied with no valid process can be issued.
The order for publication is a part of process and is not such an order as falls within either of the two sections above cited. Jurisdiction is not acquired by either the filing or recording of the order. Jurisdiction is acquired by the issuance of the order based upon proper allegations made and filed in accordance with the statutes in that regard and by the publication of the notice and service thereof, as is required by the statute.
There being no statute requiring such so-called orders to be recorded, the recording thereof is not essential to the acquiring of jurisdiction by the court. Such orders may be recorded without affecting the validity thereof. *Page 279 
The decree appealed from should be affirmed and it is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.